Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant's submission filed on January 4, 2021 was received and has been entered.  Claims 1-2, 7-12, 14, and 17-18 were amended. Claim 6 was cancelled. Claims 1-2, 7-10, and 12-17 are in the application. Claims 3-5, 11, and 18-20 have been withdrawn. Replacement Paragraphs were submitted on page 7, line 12 and page 28, line 32 to page 29, line 9 to correct minor typographical errors.  A replacement paragraph was submitted to amend the title.                    
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Drawings
A corrected Fig. 4 has been received. Applicant is requested to submit only drawing sheets which include Fig. with a change or a revision. Recently submitted Figs. 1-3 and 5 on 1-4-2021 appear to be identical to the Drawings originally filed.  If there are any changes that have been made to Figs. 1-3 and 5 in the submission on 1-4-2021, Examiner requests Applicant to identify these changes in writing.
 The objection to the drawings is maintained. Examiner requests a statement certifying that no new matter has been added to the drawings
The previous objection to the drawings under 37 CFR 1.83(a) is maintained.  The drawings must show every feature of the invention specified in the claims.  Therefore,  the “hermetic baffle plate” in claim 13 must be shown or the feature(s) canceled from 
Additionally, the “first RF match” in claim 1, “second RF match” in claims 9-10 must be shown or the feature(s) canceled from the claims.
An additional suggestion with respect to the drawings, the drawings are objected to for not including the following reference sign(s) for the following structures described in the specification and included in the claims. Including reference numerals for these structure may be helpful for understanding the invention: “upper electrode” in claim 11. No new matter should be entered.
The previous suggestion for amendment to the drawings based on the following elements and reference numerals “dielectric window” (72) in claim 10, “annular electrode” in claim 6 and Fig. 4, and “wire” (137)  in claim 1 and Fig. 4 and “step” in claim 2 (79) is withdrawn based on the amendments to the specification and Fig. 4.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “40” ,”50” , “60”, ”70”, “80”, and “110”.  
Figures 1a-1b should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct .
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Information Disclosure Statement
No information disclosure statement (IDS) has been received in this application.  Applicant is reminded of the requirements under 37 CFR 1.56(a) for each individual associated with the filing and prosecution of a patent application having a duty of candor and good faith in dealing with the Office, which includes a duty to disclose to the Office all information known to that individual to be material to patentability as defined in 37 CFR 1.56(a) section. 
Specification
An amended title has been received.   A suggested revision is as follows: “ PLASMA REACTOR HAVING A VARIABLE COUPLING OF LOW FREQUENCY RF POWER TO AN ANNULAR ELECTRODE” 
Specification is objected to based on terms “match” and to-be-coated substrate. Suggested revisions include “matching device” and “substrate prior to coating”.
The specification and abstract are objected to based on the phrase “RF power match” in paragraph 3, “first match” in paragraph 7, “second match” in paragraph 10
The previous objection to the abstract of the disclosure because it contains a single run-on sentence is withdrawn based on the submission of an amended abstract.
Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification for proper language based on the objections, 112 rejections, Drawing concerns, and all other issues that would interfere with clarity.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “second frequency RF power” ,“second frequency RF source”, in claim 10 and “variable capacitance device” in claims 12 and 14.  
Claim Objections
The previous objection to claims 1, 12, and 14 is withdrawn based on the amendments to the claims.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The previous rejection of claims 1-2, 7-10, and 12-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for 
The term “first RF match” in claim 1 is used by the claim to mean “RF power matching device”. The term is indefinite because the specification does not clearly redefine the term and it is unclear if this term refers to a structure or function which is the same or different than the second match.
  The term is indefinite because the specification does not clearly redefine the term and it is unclear if this structure or function which is the same or different than the second match. Claims 2, 7-10, and 12-17 are rejected for their dependence on an indefinite claim.
The term “second RF match” in claim 10 is used by the claim to mean “RF power matching device” while the accepted meaning is “a person or thing that is equal to or as good as another”. The term is indefinite because the specification does not clearly redefine the term and  it is unclear if this term refers to a structure or function which is the same or different than the first match.
The previous rejection based on the term "low frequency RF " in claim 1 was incorrect due and included a typographical error. The corrected status of the term "low frequency RF " in claim 1 is not being considered a relative term which renders the claim indefinite. An explanation appears below under the Claim Interpretation section and also includes a typographical correction.
Claim Interpretation
The term "low frequency RF " in claim 1 is not being considered a relative term which renders the claim indefinite based on the specification standard for ascertaining the requisite degree, invention where paragraph 08 recites low 
The term "high frequency RF " in claim 9 is not being considered a relative term which renders the claim indefinite based on the specification standard for ascertaining the requisite degree, invention where paragraphs 9 and 25 recites high frequency is above 13 MHz.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The previous rejection of claims 1, 6-9, 12, and 15-16 under 35 U.S.C. 103 as being unpatentable over US Pat. Num. 6,232,236 to Shan (hereinafter Shan) and US Pat. Num. 6,095,084 to Shamouilian (hereinafter Shamouilian) in view of US Pat. Pub. No. 20100326957 A1 to Maeda et al (hereinafter Maeda) is withdrawn based on the amendment to claim 1 and the cancellation of 6.
Claims 1, 7-9, 12, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. Num. 6,232,236 to Shan (hereinafter Shan) and US Pat. Num. 6,095,084 to Shamouilian (hereinafter Shamouilian) in view of US Pat. Pub. No. 20100326957 A1 to Maeda et al (hereinafter Maeda) and US Pat. Pub. No. 20150083333 A1 to Kikuchi et al (hereinafter Kikuchi).						Regarding claim 1, Shan teaches a plasma reactor (200) having a function of tuning a bias frequency RF power distribution, comprising: 					a reaction chamber in which an electrically conductive base is provided, the base (213) being connected to a bias RF source (240)  via a first RF match (241), an electrostatic chuck (212) being provided on the base, an upper surface of the electrostatic chuck being configured for fixing a substrate (116), a coupling ring (216, 218) being arranged to surround an outer perimeter of the base, a focus ring ( 220) being disposed above the coupling ring, the focus ring (220) being arranged to surround the electrostatic chuck and to be exposed to a plasma during a plasma processing procedure; and 		
an electrically conductive connection part (wire extending from 243 to 220), the electrically conductive connection part comprising at least one wire, wherein a first end of the wire (portion of the conductor carrying signal produced by the RF power supply 242) is electrically connected to the  base (213) or electrically connected to an intermediate conductive part coupled to the base, and a second end of the wire is connected to the focus ring (220).   (See Shan, Fig. 2 and col. 4, lines 7-14, 20-31,  and col. 5, lines 5-11.)
Shan does not explicitly teach wherein a variable impedance device being serially connected on the wire
Shamouilian is directed to a high density plasma process chamber.
Shamouilian teaches the impedance matching components may be variable. (See Shamouilian, col. 15, lines 45-51.)

Shan does not explicitly teach the base is electrically conductive.
Maeda is directed to a plasma process chamber.
Maeda teaches the stage base is conductive. (See Maeda, paragraph 49.)
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to include the base is electrically conductive, because Maeda teaches this would enable the substrate to be chucked to the surface. (See Maeda, paragraph 49.)
Further regarding claim 1, Shan does not explicitly teach the focus ring is made of semiconducting material. (See Shan, Fig. 2 and col. 4, lines 7-14 and col. 5, lines 5-11.)
Kikuchi is directed to a plasma process chamber. 
Kikuchi teaches the focus ring is made of semiconducting material. (See Kikuchi, paragraph 28.)
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to include the focus ring is made of semiconducting material, because Kikuchi teaches this would enable the surface arcing between the substrate and the focus ring to be decreased. (See Kikuchi, paragraphs 28 and 118.)

Maeda teaches a step (between 55 and 51) is provided in an edge region and a bottom portion of the electrically conductive base (55), the intermedia conductive part (54) is disposed above the step of the electrically conductive base (55). (See Maeda, paragraphs 49, 54, and 60 and Figs. 2 and 4.)
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to include a step is provided in an edge region and a bottom portion of the electrically conductive base, the intermedia conductive part is disposed above the step of the electrically conductive base, because Maeda teaches this structure allows the device operation rate can be improved. (See Maeda, Abstract.)
Shan does not teach the coupling ring is made of a dielectric material and disposed above the intermedia conductive part, and an outer sidewall of the electrically conductive base includes at least one layer of plasma resistance dielectric layer.	
Maeda teaches the coupling ring (61) is made of a dielectric material and disposed above the intermedia conductive part (54), and an outer sidewall (53) of the electrically conductive base includes at least one layer of plasma resistance dielectric layer.	(See Maeda, paragraphs 52 and 57 and Figs. 2 and 4.)
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to include the coupling ring is made of a dielectric material and disposed above the intermedia conductive part, and an outer sidewall of the electrically conductive base includes at least one layer of plasma resistance dielectric layer, 
Regarding claim 6, Shan teaches the focus ring being made of a conductor (stainless steel) or semiconductor material; and a second end of wire is connected to the focus ring (220). (See Shan, Fig. 2 and col. 4, lines 7-14.)
Regarding claim 7, Shan teaches the frequency of RF signals outputted by the bias RF source is lower than 13MHz (ie 100 kHZ). (See Shan, Fig. 2 and col. 4, line 33.) 
Regarding claim 8, Shan teaches the frequency of RF signals outputted by the bias RF source is lower than 2MHz (ie 100 kHZ). (See Shan, Fig. 2 and col. 4, lines 7-14, 20-31, 33 and col. 5, lines 5-11.)
Regarding claim 9, Shan teaches a gas inlet device (206, 207) and a second frequency RF source (242), wherein the high frequency RF source outputs a second frequency RF power to the reaction chamber, such that a reactant gas introduced in the reaction chamber generates a plasma, and wherein a frequency of RF signals outputted by the second frequency RF source is higher than 13MHz. (2.45 GHz) (See Shan, Fig. 2 and col. 4, lines 60-68, col. 5, line 3.)
Regarding claim 12, Shan does not explicitly teach the variable impedance device includes at least one variable capacitance device or variable inductor.
Shamouilian teaches the variable impedance device includes at least one variable capacitance. (See Shamouilian, col. 15, lines 45-51.)

 Regarding claim 15, Shan does not teach the plasma-resistance dielectric layer is made of aluminum oxide or yttria.	
Maeda teaches the plasma-resistance dielectric layer is made of aluminum oxide or yttria. (See Maeda, paragraph 46.) Examiner is considering aluminum oxide as an equivalent to high purity alumina ceramics.
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to include the plasma-resistance dielectric layer is made of aluminum oxide or yttria, because Maeda teaches this structure prevents the outer sidewall from wear to ion bombardment. (See Maeda, Abstract, paragraph 46.)
Regarding claim 16, Shan does not teach the coupling ring is made of aluminum oxide or silicon oxide.	
Maeda teaches the coupling ring is made of aluminum oxide. (See Maeda, paragraph 57.)  
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to include the coupling ring is made of aluminum oxide, because Maeda teaches this structure provides high heat transfer rates which does not cause contamination. (See Maeda, paragraph 57.)
The previous rejection of claim 10 under 35 U.S.C. 103 as being unpatentable over US Pat. Num. 6,232,236 to Shan (hereinafter Shan) and US Pat. Num. 6,095,084 to Shamouilian (hereinafter Shamouilian) in view of US Pat. Pub. No. 20100326957 A1 to Maeda et al (hereinafter Maeda) as applied to claim 9 and further in view of US Pat. Pub. No. 20120252141 A1 to Sundararajan et al and Funk (hereinafter Funk) is withdrawn based on the amendment to claim 1.
Claim 10 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. Num. 6,232,236 to Shan (hereinafter Shan) and US Pat. Num. 6,095,084 to Shamouilian (hereinafter Shamouilian) in view of US Pat. Pub. No. 20100326957 A1 to Maeda et al (hereinafter Maeda) and US Pat. Pub. No. 20150083333 A1 to Kikuchi et al (hereinafter Kikuchi) as applied to claim 9 and further in view of US Pat. Pub. No. 20120252141 A1 to Sundararajan et al and Funk (hereinafter Funk).  
Regarding claim 10, Shan does not explicitly teach a top portion of the reaction chamber includes a dielectric window, an inductive coil is disposed above the dielectric window, and the second frequency RF source transports an RF power to the inductive coil via a second RF match.
Funk is directed to a high density plasma process chamber with RF power.
Funk teaches a top portion of the reaction chamber includes a dielectric window, an inductive coil (283) is disposed above the dielectric window, and the high frequency RF source transports an RF power to the inductive coil via a second match (282). (See Funk, Fig. 2D and paragraphs 81 and 100.)
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to include a top portion of the reaction chamber includes a dielectric 
The previous rejection of claim 13 under 35 U.S.C. 103 as being unpatentable over US Pat. Num. 6,232,236 to Shan (hereinafter Shan) and US Pat. Num. 6,095,084 to Shamouilian (hereinafter Shamouilian) in view of US Pat. Pub. No. 20100326957 A1 to Maeda et al (hereinafter Maeda) as applied to claim 12 and further in view of US Pat. Pub. Num. 20160307743 A1 to Brown et al (hereinafter Brown) is withdrawn based on the amendment to claim 1.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over US Pat. Num. 6,232,236 to Shan (hereinafter Shan) and US Pat. Num. 6,095,084 to Shamouilian (hereinafter Shamouilian) in view of US Pat. Pub. No. 20100326957 A1 to Maeda et al (hereinafter Maeda) and US Pat. Pub. No. 20150083333 A1 to Kikuchi et al (hereinafter Kikuchi) as applied to claim 12 and further in view of US Pat. Pub. Num. 20160307743 A1 to Brown et al (hereinafter Brown).
Regarding claim 13, Shan teaches the variable impedance device is disposed below the base, and the variable impedance device being disposed in an atmospheric environment.  (See Shan, Fig. 2.)
Regarding claim 13, Shan do not disclose a bottom portion of the reaction chamber includes a hermetic baffle plate and the variable impedance device being disposed in an atmospheric environment below the hermetic baffle plate.  

Brown teaches a bottom portion of the reaction chamber includes a hermetic baffle plate (18A, 18B). (See Brown, Abstract and Fig.1 and paragraph 62.)
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to include a bottom portion of the reaction chamber includes a hermetic baffle plate and the variable impedance device being disposed in an atmospheric environment below the hermetic baffle plate, because Brown teaches a plasma chamber with this structure an increase in conductance uniformity within the plasma chamber. (See Brown, Abstract and Fig.1 and paragraph 62.)
The previous rejection of claim 14 under 35 U.S.C. 103 as being unpatentable over US Pat. Num. 6,232,236 to Shan (hereinafter Shan) and US Pat. Num. 6,095,084 to Shamouilian (hereinafter Shamouilian) in view of US Pat. Pub. No. 20100326957 A1 to Maeda et al (hereinafter Maeda) and US Pat. Pub. Num. 20160307743 A1 to Brown et al (hereinafter Brown) as applied to claim 13 and further in view of US Pat. Pub. No. 20110126405 A1 to Baek et al (hereinafter Baek) is withdrawn based on the amendment to claim 1.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over US Pat. Num. 6,232,236 to Shan (hereinafter Shan) and US Pat. Num. 6,095,084 to Shamouilian (hereinafter Shamouilian) in view of US Pat. Pub. No. 20100326957 A1 to Maeda et al (hereinafter Maeda) and US Pat. Pub. No. 20150083333 A1 to Kikuchi et al (hereinafter Kikuchi) and US Pat. Pub. Num. 20160307743 A1 to Brown et al (hereinafter Brown) as applied to claim 13 and further in view of US Pat. Pub. No. 20110126405 A1 to Baek et al (hereinafter Baek).
Regarding claim 14, Shan do not disclose a reaction chamber wall is formed by a grounded metal, the grounded metal enclosing an electric field shielding space in which the variable capacitance is positioned.  
Baek teaches a plasma chamber with RF matching network. (See Baek, Fig. 1.)
Baek teaches a reaction chamber wall (18) is formed by a grounded metal, the grounded metal enclosing an electric field shielding space (70) in which the variable capacitance (33) is positioned. (See Baek, Fig.1 and paragraphs 22 and 28.)
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to include a reaction chamber wall is formed by a grounded metal, the grounded metal enclosing an electric field shielding space in which the variable capacitance is positioned, because Baek teaches this configuration is able to maintain the workpiece support at the frequency of the RF power supply. (See Baek, Fig.1 and paragraphs 22 and 28.)
The previous rejection of claim 17 under 35 U.S.C. 103 as being unpatentable over US Pat. Num. 6,232,236 to Shan (hereinafter Shan) and US Pat. Num. 6,095,084 to Shamouilian (hereinafter Shamouilian) in view of US Pat. Pub. No. 20100326957 A1 to Maeda et al (hereinafter Maeda) as applied to claim 1 and further in view of US Pat. Pub. No. 20050079737 A1 to Kellerman et al (hereinafter Kellerman) is withdrawn based on the amendment to claim 1.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over US Pat. Num. 6,232,236 to Shan (hereinafter Shan) and US Pat. Num. 6,095,084 to Shamouilian (hereinafter Shamouilian) in view of US Pat. Pub. No. 20100326957 A1 to Maeda et al (hereinafter Maeda) and US Pat. Pub. No. 20150083333 A1 to Kikuchi et al (hereinafter Kikuchi) as applied to claim 1 and further in view of US Pat. Pub. No. 20050079737 A1 to Kellerman et al (hereinafter Kellerman).
Regarding claim 17, Shan do not disclose the electrically conductive connection part of the plasma reactor includes a plurality of branch wires, one end of each branch wire being connected to the annular electrode, the plurality of branch wires being connected to different regions of the annular electrode, the other end of each branch wire being connected to the variable impedance device and further connected to the electrically conductive base or intermedia conductive part via the variable impedance device.  
Kellerman teaches a multi-polar connection in a chucking device.
Kellerman teaches multiple electrodes to be incorporated and electrically connected to a power supply. (See Kellerman, paragraph 35.)
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to include the electrically conductive connection part of the plasma reactor includes a plurality of branch wires, one end of each branch wire being connected to the annular electrode, the plurality of branch wires being connected to different regions of the annular electrode, the other end of each branch wire being connected to the variable impedance device and further connected to the electrically conductive base or intermedia conductive part via the variable impedance device, because Kellerman teaches this structure provides precise surface control. (See Kellerman, paragraph 35.)
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The previous rejection of claim 1 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/228,407 (reference application) is withdrawn based on the amendment to claim 1.
Claim 1 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim  1 of copending Application No. 16/228,407 (reference application) and US Pat. Pub. No. 20150083333 A1 to Kikuchi et al (hereinafter Kikuchi) and US Pat. Num. 6,232,236 to Shan (hereinafter Shan).											
 Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the reference application recites the following structure: 	A plasma reactor having a function of tuning a bias RF power distribution, comprising: a reaction chamber in which an electrically conductive base is provided, the electrically conductive base being connected to a bias RF source via a first RF match, an electrostatic chuck being provided on the electrically conductive base, an upper 
Further regarding claim 1, the reference application does not explicitly teach the focus ring is made of semiconducting material.  
Kikuchi teaches the focus ring is made of semiconducting material. (See Kikuchi, paragraph 28.)
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to include the focus ring is made of semiconducting material, because Kikuchi teaches this would enable the surface arcing between the substrate and the focus ring to be decreased. (See Kikuchi, paragraphs 28 and 118.)
Further regarding claim 1, the reference application does not explicitly teach the focus ring is made of semiconducting material.  
Shan teaches a second end of the wire is connected to the focus ring (220). (See Shan, Fig. 2 and col. 4, lines 7-14, 20-31, and col. 5, lines 5-11.)

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 7-10, and 12-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim has been amended to recite the focus ring is made of semiconducting material.  New reference Kikuchi is being used to teach the focus ring is made of semiconducting material. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US Pat. Pub. No. 20150170925 A1 to Chen et al (hereainfter Chen) teaches a wire connection between the focus ring and lower layer and US Pat. Num. 8,904,957 to Kikuchi (hereinafter Kikuchi) teaches a pin (43) connecting focus ring (41) and the lower electrode (42).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARL V KURPLE whose telephone number is (571)270-3477.  The examiner can normally be reached on Monday-Friday 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on (571) 272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/KARL KURPLE/Primary Examiner
Art Unit 1717